Exhibit 10.1

ATLAS RESOURCE ESCROW CORPORATION

as Grantor

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Trustee and Escrow Agent

 

 

ESCROW AND SECURITY AGREEMENT

 

 

DATED July 30, 2013



--------------------------------------------------------------------------------

THIS ESCROW AND SECURITY AGREEMENT (as may be amended from time to time this
“Agreement”) is made on July 30, 2013, among:

 

(1) ATLAS RESOURCE ESCROW CORPORATION, a Delaware corporation (the “Escrow
Issuer” or the “Grantor”);

 

(2) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as trustee under the
Indenture (the “Trustee”); and

 

(3) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as escrow agent
(together with its successors and assigns, the “Escrow Agent”)

(each, a “Party” and, together, the “Parties”).

WHEREAS:

 

(A) Pursuant to the Indenture (the “Indenture”), dated as of July 30, 2013,
among the Escrow Issuer and the Trustee, the Escrow Issuer will issue $250.0
million in aggregate principal amount of 9.25% Senior Notes due 2021 (the
“Notes”) in a private placement (the “Offering”). The Notes are being initially
sold pursuant to that certain Purchase Agreement, dated July 25, 2013 (the
“Purchase Agreement”), among the Escrow Issuer, Atlas Energy Holdings Operating
Company, LLC (the “Company”), Atlas Resource Finance Corporation (“FinCo” and
together with the Company, the “Issuers”) and Deutsche Bank Securities Inc. (the
“Representative”), on behalf of itself and the other initial purchasers named
therein (the “Initial Purchasers”), and in connection with the Offering, the
Grantor prepared a preliminary offering memorandum, dated July 23, 2013, and an
offering memorandum, dated July 25, 2013 (the “Offering Memorandum”).

 

(B) The Issuers intend to use the proceeds of the Offering to partially fund the
proposed acquisition (the “Acquisition”) by Atlas Energy L.P. and Atlas Resource
Partners, L.P. (the “Buyers”) of certain assets of EP Energy E&P Company, L.P.
(the “Acquired Assets”).

 

(C)

Concurrently with the issuance of the Notes, (i) the Escrow Issuer will cause
the Initial Purchasers to be deposited with the Escrow Agent $243,242,500 by
wire transfer of immediately available funds pursuant to the wire instructions
specified in Schedule A-1 representing the net proceeds from their sale of the
Notes (after deducting the Initial Purchasers Discount (as defined below)) (the
“Notes Proceeds”), (ii) the Grantor or its designee or designees will deposit,
or will cause to be deposited with the Escrow Agent, $5,000,000 by wire transfer
of immediately available funds pursuant to the wire instructions specified in
Schedule A-1 representing an amount equal to the difference between the Notes
Proceeds and the gross proceeds from the sale of the Notes (the “Stub Amount”),
(iii) the Grantor or its designee or designees will deposit, or will cause to be
deposited with the Escrow Agent, $4,303,819.44 by wire transfer of immediately
available funds pursuant to the wire instructions specified in Schedule A-1 (the
“Interest Amount”) and (iv) the Grantor or its designee or designees will
deposit, or will cause to be deposited with the Escrow Agent, $1,757,500 by wire
transfer of immediately available funds pursuant to the wire instructions
specified in Schedule A-1 (the “OID”,

 

- 1 -



--------------------------------------------------------------------------------

  and, together with the Notes Proceeds, the Stub Amount and the Interest
Amount, the “Total Deposit”), which amounts collectively are sufficient to
redeem the Notes at a redemption price of 100% of the principal amount thereof,
plus accrued and unpaid interest on the Notes, from July 30, 2013 up to, but not
including, October 7, 2013 (the “Outside Date”), with the Escrow Agent in the
Escrow Account (as defined below) to be held by the Escrow Agent for the benefit
of the holders of the Notes.

 

(D) As security for its obligation to redeem the Notes in accordance with
Section 3.10 of the Indenture (the “Obligations”), the Grantor has agreed to
(i) grant to the Trustee for the ratable benefit of the holders of the Notes a
security interest in and lien upon the Escrowed Funds and the other Collateral
(each as defined below) and (ii) execute this Agreement to secure the payment
and performance by the Grantor of the Obligations.

 

(E) The Escrow Agent has agreed to provide certain services to the Grantor as
set out in this Agreement.

It is agreed as follows:

 

1. DEFINITIONS

 

1.1 In this Agreement:

“Acquired Assets” shall have the meaning set forth in the preamble of this
Agreement.

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

“Acquisition” shall have the meaning set forth in the recitals of this
Agreement.

“Acquisition Agreement” means that certain Purchase and Sale Agreement, dated as
of June 9, 2013 by and among EP Energy E&P Company, L.P., EPE Nominee Corp. and
Atlas Resource Partners, L.P. as the same may have been amended, supplemented or
otherwise modified from time to time prior to the Issue Date.

“Affiliate” means, with respect to any person, a Person: (a) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person; (b) which directly or indirectly
through one or more intermediaries beneficially owns or holds 10% or more of any
class of the Voting Stock of such Person (or a 10% or greater equity interest in
a Person which is not a corporation); or (c) of which 10% or more of any class
of the Voting Stock (or, in the case of a Person which is not a corporation, 10%
or more of the equity interest) is beneficially owned or held directly or
indirectly through one or more intermediaries by such Person. As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“authorized representative” shall have the meaning set forth in Section 6.8 of
this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or other day on which
the Escrow Agent or the Trustee is authorized or required by law to close.

“Buyers” shall have the meaning set forth in the preamble of this Agreement.

“Collateral” shall have the meaning set forth in Section 4.1 of this Agreement.

“Collateral Investment” shall have the meaning set forth in Section 5.1 of this
Agreement.

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Effective Resignation Date” shall have the meaning set forth in Section 12.2 of
this Agreement.

“Escrow Agent” shall have the meaning set forth in the preamble of this
Agreement.

“Escrow Account” means a single account established and maintained by the Escrow
Agent in the name “Atlas Resource Escrow Corporation,” which account shall at
all times be under the control (within the meaning of Section 8-106 of the UCC)
of the Trustee and subject to the terms and conditions of this Agreement.

“Escrowed Funds” means the Total Deposit and all investments (including
securities entitlements) thereof made hereunder, plus all interest, dividends
and other distributions and payments thereon received or receivable by the
Escrow Agent from time to time less any property distributed and/or disbursed in
accordance with this Agreement, together with the proceeds of any of the
foregoing.

“Escrow Issuer” shall have the meaning set forth in the preamble of this
Agreement.

“FinCo” shall have the meaning set forth in the preamble of this Agreement.

“Grantor” shall have the meaning set forth in the preamble of this Agreement.

“Indenture” shall have the meaning set forth in the recitals of this Agreement.

“Initial Purchasers” shall have the meaning set forth in the recitals of this
Agreement.

“Initial Purchasers Discount” shall mean the amount of $5,000,000, payable in
full satisfaction of the discounts or commissions payable by the Escrow Issuer
to the Initial Purchasers in connection with the sale of the Notes pursuant to
section 1(a) of the Purchase Agreement.

“Interest Amount” shall have the meaning set forth in the recitals of this
Agreement.

“Issuers” shall have the meaning set forth in the preamble of this Agreement.

“Liability” means any loss, damage, cost, charge, claim, demand, expense,
penalty, judgment, demand, action, proceeding or other liability whatsoever
(including, without limitation, in respect of taxes, duties, levies, imposts and
other charges) and including any value added tax or similar tax charged or
chargeable in respect thereof and legal fees and expenses and the fees and
expenses of other professionals on a full indemnity basis.

 

- 3 -



--------------------------------------------------------------------------------

“Notes” shall have the meaning set forth in the recitals of this Agreement.

“Notes Proceeds” shall have the meaning set forth in the recitals of this
Agreement.

“OID” shall have the meaning set forth in the recitals of this Agreement.

“Obligations” shall have the meaning set forth in the recitals of this
Agreement.

“Offering” shall have the meaning set forth in the recitals of this Agreement.

“Offering Memorandum” shall have the meaning set forth in the recitals of this
Agreement.

“Outside Date” shall have the meaning set forth in the recitals of this
Agreement.

“Party” shall have the meaning set forth in the preamble of this Agreement.

“Person” means any individual, corporation, company (including limited liability
company), partnership, joint venture, trust, unincorporated organization or
government or any agency or political subdivision thereof.

“Purchase Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“Redemption Certificate” means a certificate executed by an authorized
representative of the Grantor certifying to the Trustee and the Escrow Agent
that the Acquisition Agreement has been terminated in accordance with its terms.

“Representative” shall have the meaning set forth in the recitals to this
Agreement.

“Special Mandatory Redemption Date” shall have the meaning set forth in the
Indenture.

“Special Mandatory Redemption Event” shall have the meaning set forth in the
Indenture.

“Special Mandatory Redemption Price” shall have the meaning set forth in the
Indenture.

“Stub Amount” shall have the meaning set forth in the recitals of this
Agreement.

“Temporary Cash Investments” means any of the following: (a) investments in U.S.
Government Obligations maturing within 90 days of the date of acquisition
thereof; and (b) investments in money market funds or accounts whose assets are
substantially all comprised of Cash Equivalents (as defined in the Indenture).

“Total Deposit” shall have the meaning set forth in the recitals of this
Agreement.

“Trustee” shall have the meaning set forth in the preamble of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Voting Stock” means securities of any class or classes of a person, the holders
of which are ordinarily, in the absence of contingencies, entitled to vote for
corporate directors (or persons performing equivalent functions).

 

1.2 Capitalized terms used and not defined herein shall have the meanings
assigned to such terms in the Indenture. Unless otherwise defined herein or in
the Indenture, terms defined in Articles 8 or 9 of the Uniform Commercial Code
as in effect in the state of New York (the “UCC”) are used herein as therein
defined.

 

2. APPOINTMENT

The Escrow Issuer hereby appoints the Escrow Agent as escrow agent for the
purposes in accordance with the terms and conditions set out in this Agreement
and the Escrow Agent hereby accepts such appointment on the terms and conditions
set out in this Agreement.

 

3. ESCROWED FUNDS; ESCROW ACCOUNT

 

3.1 The Escrow Agent shall hold the Escrowed Funds and, subject to the terms and
conditions hereof, shall invest and reinvest the Escrowed Funds as directed in
accordance with Section 5.

 

3.2 The Escrow Agent shall establish and maintain the Escrow Account herein
provided for in accordance with the terms of this Agreement.

 

4. COLLATERAL AND SECURITY INTEREST

 

4.1

Each Grantor hereby pledges to the Trustee for its benefit and for the ratable
benefit of the holders of the Notes and hereby grants to the Trustee for their
benefit and for the ratable benefit of the holders of the Notes a continuing
first priority security interest in and to all of the Grantor’s right, title and
interest in, to and under the following (hereinafter collectively referred to as
the “Collateral”), whether characterized as investment property, certificated
securities, uncertificated securities, general intangibles or otherwise: (a) the
Escrow Account and all financial assets credited to the Escrow Account, all
funds held therein and all certificates and instruments, if any, from time to
time representing or evidencing the Escrow Account, (b) all Collateral
Investments (as hereinafter defined) and all certificates and instruments, if
any, representing or evidencing the Collateral Investments, and any and all
security entitlements to the Collateral Investments, and any and all related
securities accounts in which security entitlements to the Collateral Investments
are carried, (c) all cash, notes, deposit accounts, checks and other
instruments, if any, from time to time hereafter delivered to or otherwise
possessed by the Escrow Agent for or on behalf of the Grantor in substitution
for or in addition to any or all of the then existing Collateral, (d) all of
Grantor’s rights under this Agreement and (e) all proceeds of and other
distributions on or with respect to any and all of the foregoing Collateral
(including, without limitation, all dividends, interest, principal payments,
cash, options, warrants, rights, investments, subscriptions and other property
or proceeds, including proceeds that constitute property of the types described
in clauses (a) through (d) of this Section 4.1). The Escrow Agent (in its
capacity as a securities intermediary) hereby agrees that it will comply with

 

- 5 -



--------------------------------------------------------------------------------

  written entitlement orders or instructions originated by the Trustee without
further consent by the Grantor (in its capacity as a debtor/entitlement holder),
it being acknowledged and agreed that so long as the Escrow Agent has not
received notice from the Trustee or the Representative that an Event of Default
exists, the Escrow Agent shall honor entitlement orders issued by the Grantor in
accordance with Sections 5 or 6 hereof.

 

4.2 The pledge and lien granted by Grantor pursuant to Section 4.1 above secures
the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations.

 

4.3 All certificates or instruments representing or evidencing the Collateral,
including, without limitation, amounts invested as provided in Section 5 hereof,
shall be delivered to and held by the Escrow Agent pursuant to the terms hereof
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance sufficient for the Trustee to have control over such Collateral, or
shall be credited to the Escrow Account that shall be maintained as a securities
account by the Escrow Agent.

 

4.4 The Escrow Agent hereby agrees that all property delivered to the Escrow
Agent for crediting to the Escrow Account will be promptly credited to the
Escrow Account by the Escrow Agent. The Escrow Agent represents and warrants
that it has not entered into, and agrees that it will not enter into, any
control agreement or any other agreement relating to the Escrow Account with any
other third party without the prior written consent of the Grantor, the Trustee
and the Initial Purchasers, except for this Agreement.

 

4.5 Except as otherwise provided by Section 6 hereof:

 

  (a) So long as the Obligations remain unpaid, the Grantor will maintain the
Escrow Account with the Escrow Agent.

 

  (b) It shall be a term and condition of the Escrow Account, that no amount
(including interest on Collateral Investments) shall be paid or released to or
for the account of, or withdrawn by or for the account of, the Grantor or any
other Person from the Escrow Account.

 

  (c) The Escrow Account shall be established and maintained as a securities
account (as defined in Section 8-501 of the UCC).

 

4.6

The Grantor will, promptly upon request by Trustee or the Escrow Agent,
(i) execute and deliver or cause to be executed and delivered, or use its
reasonable best efforts to procure and deliver to the Escrow Agent, all
assignments, instruments and other documents and (ii) take any other actions
that are reasonably necessary to perfect, continue the perfection of, or protect
the first priority of the Trustee’s security interest in and to the Collateral,
to protect the Collateral against the rights, claims, or interests of third
persons (other than any such rights, claims or interests created by or arising
through the Escrow Agent for the benefit of the Trustee) or to effect the
purposes of this Agreement. The Grantor also hereby authorizes the Trustee to
file any UCC financing or continuation

 

- 6 -



--------------------------------------------------------------------------------

  statements that reasonably describe the Collateral in such jurisdictions and
filing offices and containing such description of the Collateral as the Initial
Purchasers, on behalf of the Trustee, may determine is reasonably necessary in
order to perfect the security interest granted herein; provided that the
foregoing request or authorization does not impose any obligation of the Trustee
or Escrow Agent to perfect, continue or otherwise maintain the security interest
as provided herein on behalf of the Trustee or the Initial Purchasers. The
Grantor will promptly pay all reasonable costs incurred in connection with any
of the foregoing within 30 days of receipt of an invoice therefor. The Grantor
also agrees, whether or not requested by the Trustee, that the Grant has sole
obligation to take or cause to take all actions that are reasonably necessary to
perfect, continue the perfection of, or to protect the first priority of, the
Trustee’s security interest in and to the Collateral, including the filing of
all necessary UCC financing and continuation statements, and to protect the
Collateral against the rights, claims or interests of third persons (other than
any such rights, claims or interests created by or arising through the Escrow
Agent for the benefit of the Trustee).

 

5. INVESTMENTS

 

5.1 The Escrow Agent shall cause the Escrowed Funds to be invested in such
Temporary Cash Investments (any such investment, a “Collateral Investment”) as
the Grantor may specify in writing from time to time. During the term of this
Agreement, the Grantor shall bear and retain sole responsibility for the
selection of investments of the Escrowed Funds and all risks from such
investments. In the absence of instructions from the Grantor, the applicable
Escrowed Funds will remain uninvested with no liability for interest thereon.
The Escrow Agent shall have no obligation to invest the Escrowed Funds if
deposited with the Escrow Agent after 2:00 p.m. New York City time on the day of
deposit. Instructions received after 2:00 p.m. New York City time will be
treated as if received on the following Business Day. The Escrow Agent shall
have no responsibility or liability for any investment losses resulting from the
investment, reinvestment or liquidation of the Escrowed Funds in accordance with
the provisions hereof. Any interest or other income received in respect of such
investment and reinvestment of the Escrowed Funds shall become part of the
Escrowed Funds, and losses incurred in respect of such investment and
reinvestment of the Escrowed Funds shall be reflected in the value of the
Escrowed Funds from time to time. Notwithstanding the foregoing, the Escrow
Agent shall be authorized to sell or liquidate the foregoing investments
whenever the Escrow Agent shall be required to release all or any portion of the
Escrowed Funds pursuant to this Agreement. In no event shall the Escrow Agent be
deemed an investment manager or adviser in respect of any selection of
investments hereunder.

 

5.2

The Escrow Agent shall become the holder on behalf of the Trustee of the
Collateral Investments (or applicable security entitlements thereto) through the
following delivery procedures: (i) in the case of Collateral Investments that
are uncertificated securities, registration of one of the following as owner of
such uncertificated securities: (1) the Escrow Agent, (2) a Person designated by
the Escrow Agent, or (3) a Person other than a securities intermediary or
financial intermediary, that becomes the registered owner of such uncertificated
securities on behalf of the Escrow Agent and acknowledges that it holds the same
for the Escrow Agent; and (ii) in the case of Collateral Investments in the form
of Temporary Cash Investments, the making of book entries by the securities

 

- 7 -



--------------------------------------------------------------------------------

  intermediary (other than a clearing corporation) to whose account such
Temporary Cash Investments have been credited on the books of a Federal Reserve
Bank (or on the books of another such securities intermediary (other than a
clearing corporation)) indicating that such Temporary Cash Investments have been
credited to an account of the Escrow Agent, and the sending by such securities
intermediary to the Escrow Agent of confirmation of such transfer to the Escrow
Agent’s account, in each case, as applicable depending on the nature of the
Temporary Cash Investments.

Prior to or concurrently with the execution and delivery of this Agreement and
prior to the transfer to the Escrow Agent of Collateral Investments (or
acquisition by the Escrow Agent of any security entitlement thereto) the Escrow
Agent shall establish the Escrow Account on its books as an account segregated
from all other custodial or collateral accounts. All Collateral Investments
shall be credited to the Escrow Account, and the Escrow Agent hereby agrees to
treat all property credited to the Escrow Account as a “financial asset” as
defined in Section 8-102(a)(9) of the UCC. Subject to the other terms and
conditions of this Agreement, all Collateral Investments held by the Escrow
Agent pursuant to this Agreement shall be held in the Escrow Account subject
(except as expressly provided in Sections 6.1 and 6.2 hereof) to the control
(within the meaning of Sections 8-106 and 9-106 of the UCC) of the Trustee for
the ratable benefit of the holders of the Notes and segregated from all other
funds or other property otherwise held by the Escrow Agent.

 

6. RELEASE OF ESCROWED FUNDS

 

6.1 The Escrow Agent is directed to hold and distribute the Escrowed Funds in
the following manner and will release the Escrowed Funds only in the cases
specifically provided for in this Section 6.

 

6.2 If the Escrow Agent receives, at any time on or prior to 5:00 p.m. (New York
City time) on the Outside Date, a certificate in the form attached hereto as
Exhibit A executed by an authorized representative of the Escrow Issuer and
containing the certifications described therein, the Escrow Agent shall, on
(i) the same Business Day as the receipt by the Escrow Agent of such certificate
(provided that such receipt is at any time on or prior to 11:00 a.m. (New York
city time)), otherwise on the next Business Day following receipt by the Escrow
Agent of such certificate or (ii) the date specified in such certificate, if
later (or, if such date is not a Business Day, the first Business Day after such
date), liquidate all investments of Escrowed Funds then held by it (subject to
Section 18 hereof) and disburse from the Escrow Account to such Person(s) or
account(s) as specified in such certificate, all Escrowed Funds held in the
Escrow Account. The Escrow Issuer shall simultaneously deliver to the Trustee a
copy of any certificate delivered to the Escrow Agent pursuant to this
Section 6.2.

 

6.3 Upon receipt by the Escrow Agent of a Redemption Certificate, which shall be
delivered to the Escrow Agent within 1 Business Day following a Special
Mandatory Redemption Event, the Escrow Agent shall liquidate all investments of
Escrowed Funds then held by it (subject to Section 18 hereof) not later than the
last Business Day prior to the Special Mandatory Redemption Date specified in
the Redemption Certificate. On the Business Day prior to the Special Mandatory
Redemption Date, the Escrow Agent shall release all Escrowed Funds prior to
11:00 a.m. (New York City time) as follows:

 

  (a) first, to the Trustee an amount equal to the Special Mandatory Redemption
Price (or if less than such amount Escrowed Funds exists at such time, all
Escrowed Funds); and

 

  (b) second, to the Grantor or its designee or designees, any Escrowed Funds
remaining after the above distributions.

 

- 8 -



--------------------------------------------------------------------------------

6.4 If the Trustee is required to effect the redemption contemplated by
Section 3.10 of the Indenture and Section 6.3 above and for any reason the
amount of Collateral to be released is insufficient to pay the Special
Redemption Price to redeem all of the outstanding Notes as provided in
Section 3.10 of the Indenture, the Grantor agrees to pay to the Escrow Agent, no
less than one Business Day prior to the Special Mandatory Redemption Date, the
amount of funds necessary to permit all outstanding Notes to be redeemed in
accordance with the provisions of the Indenture.

 

6.5 Upon the release of any Collateral from the Escrow Account in accordance
with the terms of this Agreement, the security interest evidenced by this
Agreement in such released Collateral will automatically terminate without any
further action and such security interest will be of no further force and
effect. Such released Collateral will be delivered to the recipient free and
clear of any and all liens, claims or encumbrances of any person, including,
without limitation, the Escrow Agent, the Trustee and the holders of the Notes.
The Escrow Agent and Trustee will take at the request of the Grantor, and hereby
authorize the Grantor to take, all steps necessary to terminate any UCC
financing statements and will execute such other documents without recourse,
representation or warranty of any kind as the Grantor may reasonably request in
writing to evidence or confirm the termination of the security interest in such
released Collateral.

 

6.6 The Escrow Agent shall not be required to liquidate any Collateral
Investment in order to make any release hereunder unless (i) required to do so
to effect any distribution pursuant to Section 6.2 or 6.3 hereof; or
(ii) instructed to do so by written instructions executed by the Grantor.

 

6.7 Anything in this Agreement to the contrary notwithstanding, the Escrow Agent
shall disburse Escrowed Funds as directed pursuant to a final judgment of a
court of competent jurisdiction (without further right of appeal) if such order
is received by the Escrow Agent prior to receiving the written notice set forth
in the following clause.

 

6.8

The Escrow Agent shall confirm each funds transfer instruction received in the
name of the Escrow Issuer by means of the security procedure selected by such
party and communicated to the Escrow Agent through a signed certificate in the
form of Schedule 6.8 attached hereto, which upon receipt by the Escrow Agent
shall become a part of this Agreement. Once delivered to the Escrow Agent,
Schedule 6.8 may be revised or rescinded only by a writing signed by an
authorized representative of the Escrow Issuer. Such revisions or rescissions
shall be effective only after actual receipt and following

 

- 9 -



--------------------------------------------------------------------------------

  such period of time as may be necessary to afford the Escrow Agent a
reasonable opportunity to act on it. If a revised Schedule 6.8 or a rescission
of an existing Schedule 6.8 is delivered to the Escrow Agent by an entity that
is a successor-in-interest to a party, such document shall be accompanied by
additional documentation satisfactory to the Escrow Agent showing that such
entity has succeeded to the rights and responsibilities of the party under this
Agreement.

The Parties understand that the Escrow Agent’s inability to receive or confirm
funds transfer instructions pursuant to the security procedure selected by the
Escrow Issuer may result in a delay in accomplishing such funds transfer, and
agree that the Escrow Agent shall not be liable for any loss caused by any such
delay. Each representative authorized to act pursuant to Schedule 6.8 shall be
referred to as an (“authorized representative”).

 

6.9 Upon request of the Grantor, (i) the Escrow Agent shall provide the Grantor
the amount of fees and reasonable and documented out-of-pocket expenses due to
the Escrow Agent pursuant to Section 9 hereof and other amounts owed to the
Escrow Agent pursuant to Section 7.3 and Section 8.4 hereof as of the date of
such request; and (ii) the Trustee shall provide the Grantor the amount of fees,
reasonable out-of-pocket expenses of the Trustee, indemnities and other amounts
owed to the Trustee under the Indenture as of the date of such request.

 

7. INCOME TAX ALLOCATION AND REPORTING

 

7.1 The Parties agree that, for tax reporting purposes, all interest and other
income from investment of the Escrowed Funds shall, as of the end of each
calendar year and to the extent required by the Internal Revenue Service, be
reported as having been earned by the Escrow Issuer, whether or not such income
was disbursed during such calendar year. The Escrow Issuer shall be responsible
for paying taxes (including any penalties and interest thereon) on all interest
earned on the Escrowed Funds and for filing all necessary tax returns with
respect to such income. Escrow Agent shall not have any obligation to file or
prepare any tax returns concerning matters covered by this Escrow Agreement.

 

7.2 Prior to the date hereof, the Escrow Issuer shall provide the Escrow Agent
with certified tax identification numbers by furnishing appropriate forms W-9,
W-8BEN, W-8CE, W-8ECI, W-8EXP, or W-8IMY and such other related forms and
documents that the Escrow Agent may request. The Parties understand that if such
tax reporting documentation is not provided and certified to the Escrow Agent,
the Escrow Agent may be required by the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder, to withhold a portion of
any interest or other income earned on the investment of the Escrowed Funds.

 

7.3

To the extent that the Escrow Agent becomes liable for the payment of any taxes
in respect of income derived from the investment of the Escrowed Funds, the
Escrow Agent shall satisfy such liability from the Escrowed Funds to the extent
funds are available pursuant to the terms of this Agreement. The Grantor hereby
indemnifies, defends and holds the Escrow Agent harmless from and against any
tax, late payment, interest, penalty or other cost or expense that may be
assessed against the Escrow Agent on or with respect to the Escrowed Funds and
the investment thereof unless such tax, late

 

- 10 -



--------------------------------------------------------------------------------

  payment, interest, penalty or other expense was directly caused by the gross
negligence or wilful misconduct of the Escrow Agent. Payment pursuant to this
Section 7.3, shall be made by the Grantor within 60 days of receipt of written
demand from the Escrow Agent.

 

8. DUTIES OF THE ESCROW AGENT AND INDEMNIFICATION

 

8.1 The duties of the Escrow Agent are purely ministerial in nature and its sole
obligation shall be to perform the duties specifically set forth in this
Agreement. Under no circumstances will the Escrow Agent be deemed to be a
fiduciary to any Party or any other person under this Agreement. Except as
provided in Section 8.9, the Escrow Agent will not be responsible or liable for
the failure of any Party to perform in accordance with this Agreement. The
Escrow Agent shall neither be responsible for, nor chargeable with, knowledge of
the terms and conditions of any other agreement, instrument, or document other
than this Agreement, whether or not an original or a copy of such agreement has
been provided to the Escrow Agent; and the Escrow Agent shall have no duty to
know or inquire as to the performance or nonperformance of any provision of any
such agreement, instrument, or document. References in this Agreement to any
other agreement, instrument, or document are for the convenience of the Parties,
and the Escrow Agent has no duties or obligations with respect thereto. This
Agreement sets forth all matters pertinent to the escrow contemplated hereunder,
and no additional obligations of the Escrow Agent shall be inferred or implied
from the terms of this Agreement or any other agreement.

 

8.2 The Escrow Agent shall be entitled to rely on and shall not be liable for
any action taken or omitted to be taken in accordance with the advice of counsel
retained by the Escrow Agent. The Escrow Agent shall be reimbursed as set forth
in Sections 8.4 and 9.1 hereof for any and all compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel.

 

8.3 The Escrow Agent shall not be liable or responsible for any Liabilities or
inconvenience which may result from anything done or omitted to be done by it in
accordance with this Agreement and shall bear no obligation or responsibility to
any person in respect of the operation of the Escrow Account, unless such
Liability arises as a result of the gross negligence or wilful misconduct of the
Escrow Agent. The Escrow Agent is not responsible for the validity or legality
of any transaction associated with any of the Escrowed Funds. Under no
circumstances shall the Escrow Agent or the Grantor be liable for any
consequential or special loss, or indirect, consequential, special, incidental
or punitive damages, however caused or arising even if advised of the
possibility of such loss or damage.

 

8.4

The Grantor hereby indemnifies and holds harmless the Escrow Agent for an amount
equal to any and all Liabilities or obligations of any kind whatsoever that may
be imposed on or incurred by the Escrow Agent in connection with any action,
claim or proceeding brought against the Escrow Agent arising out of or relating
in any way to this Agreement; provided that the Grantor shall not have any
obligation to indemnify the Escrow Agent for any claims finally determined by a
court of competent jurisdiction to have resulted solely from the negligence or
wilful misconduct of the Escrow Agent. The Escrow Agent may select and employ
separate counsel with respect to any such action, claim or proceeding brought
against it, and provided that a court of competent

 

- 11 -



--------------------------------------------------------------------------------

  jurisdiction does not finally determine that such action, claim or proceeding
resulted solely from the negligence or wilful misconduct of the Escrow Agent,
the reasonable fees of such counsel shall be paid by the Grantor. The provisions
of this Section 8.4 shall survive the resignation or removal of the Escrow Agent
and the termination of this Agreement.

 

8.5 The Escrow Issuer shall be responsible for paying taxes (including any
penalties and interest thereon) on all interest earned on the Escrowed Funds and
for filing all necessary tax returns with respect to such income. Escrow Agent
shall not have any obligation to file or prepare any tax returns concerning
matters covered by this Escrow Agreement.

 

8.6 The Escrow Agent shall not be liable for any action taken or not taken, and
shall be entitled to rely on and treat as a genuine document any document that
it reasonably believes in good faith to be a notice, direction or other document
furnished to it by any Party or any legal counsel of a Party in writing and by
whatever means without further investigation and believed by the Escrow Agent in
its absolute discretion to be genuine and to have been signed by the proper
persons.

 

8.7 In the event that (i) any conflict, disagreements or dispute arises between,
among or involving any of the Parties concerning the meaning or validity of any
provision hereunder or concerning any other matter relating to this Agreement or
(ii) the Escrow Agent is of the reasonable opinion that it is unclear how it is
required to act hereunder, it may, in its absolute discretion and without being
liable for any Liability resulting therefrom refrain from acting (including
releasing the Escrowed Funds) until the Escrow Agent (i) receives a final
non-appealable order of a court of competent jurisdiction (which shall include
an order in an interpleader action) or a final non-appealable arbitration
decision directing delivery of the Escrowed Funds or (ii) receives a written
agreement executed by each of the parties involved in such disagreement or
dispute directing delivery of the Escrowed Funds, in which event the Escrow
Agent shall be authorized to disburse the Escrowed Funds in accordance with such
final court order, arbitration decision, or agreement without further question,
authority or consent. In each case, the Escrow Agent shall be entitled to
recover attorneys’ fees, expenses and other costs incurred in connection with
any action, arbitration or agreement addressing such conflict, disagreement,
dispute or clarification. Furthermore the Escrow Agent shall be entitled to seek
and rely upon, and shall be protected in acting in good faith upon, the advice
or opinion of, or any information addressed to the Escrow Agent obtained from
any lawyer and shall not be liable for any Liability occasioned by so acting (or
for any delay or inaction pending the obtaining of such advice or opinion in
good faith), except to the extent that such Liability is due to the Escrow
Agent’s gross negligence or wilful misconduct.

 

8.8 The Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Agreement, to deal with itself (in its individual
capacity) or with anyone or more of its affiliates, so long as such action is in
a manner not inconsistent with the terms of this Agreement.

 

8.9 The Escrow Agent may execute any of its powers or responsibilities hereunder
either directly or by or through its agents or attorneys representatives,
custodians, and/or nominees and the Escrow Agent shall not be responsible for
any misconduct or negligence on the part of any such Party appointed by the
Escrow Agent with due care.

 

- 12 -



--------------------------------------------------------------------------------

8.10 The permissive rights of the Escrow Agent to do things enumerated in this
Agreement shall not be construed as duties.

 

8.11 No provision of this Escrow Agreement shall require the Escrow Agent to
risk or advance its own funds or otherwise incur any financial liability or
potential financial liability in the performance of its duties or the exercise
of its rights under this Agreement

 

9. FEES AND EXPENSES

 

9.1 The Escrow Agent shall be entitled to compensation for its services
hereunder as Grantor and the Escrow Agent shall from time to time agree in
writing, which compensation shall be paid by Grantor. The Grantor shall pay to
the Escrow Agent reasonable and documented out-of-pocket expenses and
disbursements to the extent then invoiced (including documentation supporting
such requests), including reasonable legal expenses of one legal counsel.

 

9.2 If the Escrow Agent considers it expedient or necessary to undertake duties
which are of an exceptional nature or otherwise outside the scope of the normal
duties of the Escrow Agent under this Agreement, and the Escrow Agent undertakes
such duties with the prior written consent of the Grantor, the Grantor shall pay
to the Escrow Agent additional remuneration as agreed to by the Grantor and the
Escrow Agent.

 

9.3 All payments by the Grantor under this Section 9 shall be made free and
clear of, and without withholding or deduction for, any taxes, duties,
assessments or governmental charges of any nature imposed by any government
having power to tax, unless such withholding or deduction is required by law.

 

9.4 Any payment under this Section 9 shall be made within 30 calendar days of
the date of receipt of the relevant invoice (including documentation reasonably
supporting such requests) by the Grantor.

 

10. MODIFICATION

 

10.1 No waiver, modification to or variation of this Agreement (or any document
entered into pursuant to this Agreement) shall be valid unless it is in writing
and signed by or on behalf of each Party or Parties affected. Notwithstanding
the foregoing, at any time prior to the Outside Date, the Grantor, in its sole
discretion and without the consent of any other Person, may amend Exhibit A
hereto; provided, that the certifications in paragraphs 1, 2 and 3 of Exhibit A
hereto may not be modified without the prior written consent (which may be in
the form of email) of the Representative (with the consent of the Representative
not to be unreasonably withheld or delayed).

 

10.2 No provisions of this Agreement (including, without limitation, those
relating to the release of the Escrowed Funds under Section 6 hereof) may be
modified in any manner materially adverse to the holders of the Notes without
the written consent of the holders of 75% in principal amount of the Notes then
outstanding voting as a single class.

 

- 13 -



--------------------------------------------------------------------------------

11. TERMINATION

 

11.1 This Agreement shall terminate upon the distribution of all Escrowed Funds
from the Escrow Account in accordance with the provisions of Section 6. At such
time and upon the written instruction of the Trustee, the Escrow Agent shall
reassign and redeliver to the Grantor all of the Collateral hereunder that has
not been sold, disposed of, retained or applied by the Escrow Agent in
accordance with the terms of this Agreement and the Indenture. Such reassignment
and redelivery to the Grantor shall be without warranty by or recourse to the
Escrow Agent in its capacity as such, except as to the absence of any liens on
the Collateral created by or on account of actions of the Escrow Agent, and
shall be at the reasonable expense of the Grantor.

 

11.2 Sections 8 and 9 hereof shall survive the termination of this Agreement.

 

12. CHANGE IN ESCROW AGENT

 

12.1 The Escrow Agent may resign by furnishing written notice of its resignation
to the Parties, and the Grantor may remove the Escrow Agent by furnishing to the
Escrow Agent written notice of its removal along with payment of all fees and
expenses to which the Escrow Agent is entitled through the date of removal.

 

12.2 Such resignation or removal, as the case may be, shall be effective thirty
(30) days after the delivery of such notice or upon the earlier appointment of a
successor (the “Effective Resignation Date”), and the Escrow Agent’s sole
responsibility thereafter shall be to safely keep the Escrow Property and to
deliver the same to a successor escrow agent as shall be appointed by the
Grantor, as evidenced by a written notice filed with the Escrow Agent or in
accordance with a court order.

 

12.3 Following the transfer of the Escrowed Funds to any designated successor
escrow agent or other designated party, the Escrow Agent shall automatically be
discharged from its obligations under this Agreement.

 

12.4 If, prior to the Effective Resignation Date, the Grantor has not appointed
a successor escrow agent or instructed the Escrow Agent to transfer the Escrowed
Funds in accordance with Section 12.3 above, the Escrow Agent may, on or after
the Effective Resignation Date, (i) petition any court of competent jurisdiction
for the appointment of a successor escrow agent or for other appropriate relief,
and any such resulting appointment shall be binding upon the Parties or
(ii) appoint a nationally recognized financial institution as successor escrow
agent. Any such appointment shall be binding upon all of the Parties hereto and
the Escrow Agent shall be entitled to transfer the Escrowed Funds to the
successor escrow agent so appointed, at which such time the Escrow Agent’s
obligations hereunder shall terminate.

 

13. ASSIGNMENT

 

13.1

Nothing in this Agreement, expressed or implied, shall give or be construed to
give any person, firm or corporation, other than the Parties hereto and their
successors and

 

- 14 -



--------------------------------------------------------------------------------

  assigns, any legal claim under any covenant, condition or provision hereof,
all the covenants, conditions and provisions contained in this Agreement being
for the sole benefit of the Parties hereto and their successors and assigns.

 

13.2 No Party shall assign, transfer, or create security over, all or any of its
rights or obligations under this Agreement without the prior written consent of
the other Parties, which consent may be withheld in the sole discretion of the
Party whose consent is sought. Any purported assignment, transfer or security
without that consent shall be null and void and of no force or effect.

 

13.3 If the Escrow Agent consolidates, merges or converts into, or transfers all
or substantially all of its corporate trust business to, another corporation or
banking association, the successor corporation or association without any
further act pursuant to Section 13.2, so long as such corporation or banking
association is a nationally recognized financial institution, shall be the
successor Escrow Agent.

 

14. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

15. ENTIRE AGREEMENT

This Agreement represents the whole agreement among the Parties in relation to
its subject matter and supersedes all prior representations, promises,
agreements and understandings. The invalidity, illegality or unenforceability of
a provision of this Agreement does not affect or impair the continuation in
force of the remainder of it.

 

16. NOTICES

 

16.1 Any notice required to be given under this Agreement to any of the Parties
shall be made in the English language, shall be delivered in person, sent by
pre-paid (certified or registered) mail, by nationally recognized overnight
courier, or by fax or email addressed to:

If to the Trustee or Escrow Agent:

Wells Fargo Bank, National Association

150 East 42nd Street, 40th Floor

New York, NY 10017

Attention: Corporate Trust Services – Atlas Resource

Fax: 917-260-1593

Email: Yana.Kislenko@WellsFargo.com

If to the Grantor:

Atlas Resource Partners, L.P.

Park Place Corporate Center One

1000 Commerce Drive, Suite 400

Pittsburgh, Pennsylvania

Fax: 215-761-0457

Attention: Lisa Washington

 

- 15 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Ledgewood, P.C.

1900 Market Street

Philadelphia, Pennsylvania 19103

Fax: (215) 735-2513

Attention: J. Baur Whittlesey

If to the Representative:

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Facsimile: (212) 797-4877

Attention: Leveraged Debt Capital Markets

with a copy (which shall not constitute notice) to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Facsimile: (212) 378-2543

Attention: Douglas Horowitz, Esq.

or any other address of which written notice has been given to the Parties in
accordance with this Section.

 

16.2 Any such notice shall take effect, if delivered in person, at the time of
delivery, if sent by registered or certified mail, the third following Business
Day, if sent by nationally recognized overnight courier, the next Business Day,
and, in the case of fax or email, 24 hours after the time of dispatch, provided
that in the case of a notice given by fax transmission or email, no mail
delivery disruption report is returned to the sender sdurint such period.

 

16.3 All notices and certificates sent or delivered to the Escrow Agent by any
Party (other than the Trustee) shall simultaneously be delivered to the Trustee.

 

17. GOVERNING LAW AND JURISDICTION

 

17.1 This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of the State of New York without regard to principles of conflicts of laws
to the extent that the application of the law of another jurisdiction would be
required thereby.

 

17.2

Each Party hereto irrevocably (i) agrees that any legal suit, action or
proceeding against such Party arising out of or based upon this Agreement or the
transactions contemplated

 

- 16 -



--------------------------------------------------------------------------------

  hereby may be instituted in any U.S. Federal or state court in the Borough of
Manhattan, The City of New York and (ii) waives, to the fullest extent it may
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such proceeding.

 

17.3 WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LE-GAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

18. WIRE TRANSFER INSTRUCTIONS

 

18.1 All cash deposited into the Escrow Account by any Person will be
transferred by wire transfer (except for transfers to the Escrow Account by the
Trustee which may be by book entry) of immediately available funds in accordance
with wire instructions set forth in Schedule A-1.

 

18.2 All cash (including the cash proceeds from liquidation of any Escrowed
Funds) distributed from the Escrow Account to any Person will be transferred by
wire transfer (except for transfers from the Escrow Account to the Trustee which
may be by book entry) of immediately available funds in accordance with wire
instructions provided in writing by any Party to the Escrow Agent in Schedule
A-2, which shall be superseded by any amendments thereto or such other schedules
provided subsequent to the execution of this Agreement, prior to such
distribution.

 

18.3 If, upon termination of this Agreement and after any required liquidation
or distribution of Escrowed Funds for the benefit of any person other than the
Grantor, pursuant to Section 6 hereof, any Escrowed Funds consists of assets
other than cash and are to be released to the Grantor, the Escrow Agent shall
liquidate such Escrowed Funds into cash and distribute them pursuant to
Section 6.3 hereof unless the Grantor has provided a prior written request to
the Escrow Agent not to liquidate such Escrowed Funds and to deliver such
non-cash Escrowed Funds in kind to the Grantor, to the extent the Grantor is
entitled to a distribution, at such account(s) or location(s) specified by the
Grantor in such written request. If the Escrow Agent receives such a request, it
shall deliver such non-cash Escrowed Funds to the Grantor as promptly as
practicable. No request by the Parties pursuant to this paragraph shall
constitute an “entitlement order” or instruction with respect to the Escrowed
Funds prior to the termination of this Agreement.

 

19. U.S.A. PATRIOT ACT

The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Escrow Agent, in order to help fight the funding of terrorism
and prevent money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with the Escrow Agent. The parties to this
Escrow Agreement agree that they will provide the Escrow Agent with such
information as it may request in order for the Escrow Agent to satisfy the
requirements of the U.S.A. Patriot Act.

 

- 17 -



--------------------------------------------------------------------------------

20. MISCELLANEOUS

 

20.1 In the event that any Escrowed Funds shall be attached, garnished or levied
upon by any court order, or the delivery thereof shall be stayed or enjoined by
an order of a court, or any order, judgment or decree shall be made or entered
by any court order affecting the Escrowed Funds, the Escrow Agent is hereby
expressly authorized, in its sole discretion, to respond as it deems appropriate
or to comply with all writs, orders or decrees so entered or issued, or which it
is advised by legal counsel of its own choosing is binding upon it, whether with
or without jurisdiction. In the event that the Escrow Agent obeys or complies
with any such writ, order or decree it shall not be liable to any of the Parties
or to any other person, firm or corporation, should, by reason of such
compliance notwithstanding, such writ, order or decree be subsequently reversed,
modified, annulled, set aside or vacated.

 

20.2 The Parties are aware that under applicable state law, property which is
presumed abandoned may under certain circumstances escheat to the applicable
state. The Escrow Agent shall have no liability to the Parties, their respective
heirs, legal representatives, successors and assigns, or any other party, should
any or all of the Escrowed Funds escheat by operation of law.

 

20.3 The Parties agree that if any provision of this Agreement shall under any
circumstances be deemed invalid or inoperative this Agreement shall be construed
with the invalid or inoperative provisions deleted and the rights and
obligations of the Parties shall be construed and enforced accordingly.

 

20.4 The headings used in this Agreement are for convenience only and shall not
constitute a part of this Agreement.

[Signature Pages Follow]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
duly authorized representatives as of the day and year first written above.

 

ATLAS RESOURCE ESCROW CORPORATION, as a Grantor

  By  

/s/ Sean McGrath

    Name:   Sean McGrath     Title:   Chief Financial Officer

Signature Page to Escrow Agreement

(Grantor)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Trustee and Escrow Agent

  By  

/s/ Yana Kislenko

    Name:   Yana Kislenko     Title:   Vice President

Signature Page to Escrow Agreement

(Trustee and Escrow Agent)



--------------------------------------------------------------------------------

Exhibit A

Form of Officer’s Certificate

This certificate is being delivered pursuant to Section 6.2 of the Escrow
Agreement, dated as of July 31, 2013 (the “Escrow Agreement”), between Atlas
Resource Escrow Corporation, a Delaware corporation (the “Escrow Issuer”) (the
Escrow Issuer, a “Grantor”), and Wells Fargo Bank, National Association, as
Trustee under the Indenture referred to in the Escrow Agreement and as Escrow
Agent (“Escrow Agent”). Unless otherwise indicated, capitalized terms used but
not defined herein have the respective meanings specified in the Escrow
Agreement or the Indenture. The Grantor hereby certifies to the Escrow Agent and
directs the Escrow Agent through the undersigned officer as follows:

(1) (a) the Acquisition will be substantially concurrent with the disbursement
of the Escrowed Funds as provided hereunder, consummated in all material
respects in accordance with the terms of the Acquisition Agreement and (b) no
provision of the Acquisition Agreement has been altered, amended or otherwise
changed or supplemented, or any provision waived or consented to, in any manner
that is material and adverse to the holders of the Notes, as determined in good
faith by the Grantor, without the consent of the holders of the Notes as
required under the Indenture);

(2) (a) Atlas Energy Holdings Operating Company, LLC (the “Company”) and Atlas
Resource Finance Corporation (“FinCo” and together with the Company, the
“Issuers”) and (b) Atlas Resource Partners, L.P. and each of the Issuers’
domestic subsidiaries (collectively, the “Required Guarantors”) will
substantially concurrently with the Acquisition execute and deliver a
supplemental indenture pursuant to which, substantially concurrently with a
disbursement of the Escrowed Funds as provided hereunder, the Issuers shall
assume the obligations of the Escrow Issuer under the Notes and the Indenture
and the Required Guarantors have guaranteed the performance and payment of the
Notes;

(3) each of the conditions set forth in Section Section 6 of the Purchase
Agreement has been, or will be substantially concurrently with the disbursement
of Escrowed Funds as provided hereunder, satisfied;

(4) no Default or Event of Default (each as defined in the Indenture) has
occurred or is continuing.

Instructions:

All of the Escrowed Funds will be deemed immediately released and will be
transferred to the Issuers on the date hereof by wire transfer of immediately
available funds in accordance with the following wire transfer instructions:

Bank Name: Key Bank, National Association

Bank Address: Cleveland, Ohio

ABA No.: 041001039

Account Name (Beneficiary): Atlas Energy Holdings Operating Company, LLC

Account No.: 359681303905

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor, through the undersigned officer, has signed this
officer’s certificate this day      of             , 2013.

 

 

By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Schedule A-1

WIRE INSTRUCTIONS

All cash deposited into the Escrow Account will be transferred by wire transfer
of immediately available funds in accordance with the following wire transfer
instructions:

 

Bank:    Wells Fargo Bank, National Association ABA No.:   
Account Name (Beneficiary):    Account No.: `    F/F/C/:    Attention:    Ref:
  



--------------------------------------------------------------------------------

Schedule A-2

WIRE INSTRUCTIONS

All cash distributed from the Escrow Account to the Trustee for payment on the
Notes pursuant to a Special Mandatory Redemption Event will be transferred by
wire transfer of immediately available funds in accordance with the following
wire transfer instructions:

 

Bank:    Wells Fargo Bank, N.A. ABA No.:    Account Name (Beneficiary):   
Account No.: `    Attention:    F/F/C/:    Ref:   

All cash distributed from the Escrow Account to the Issuers for payment, in
part, of the Acquisition, in accordance with Section 6 of the Escrow Agreement,
will be transferred by the Escrow Agent by wire transfer of immediately
available funds in accordance with the written wire transfer instructions
delivered by the Grantor to the Trustee in connection with Acquisition as set
forth in an Officer’s Certificate substantially in the form of Exhibit A to the
Escrow Agreement.

All cash distributed from the Escrow Account to the Grantor for payment in
accordance with Section 6.3 of the Escrow Agreement will be transferred by wire
transfer of immediately available funds in accordance with the following wire
transfer instructions:

 

Bank Name: Key Bank, National Association Bank Address:    ABA No.:   
Account Name (Beneficiary):    Account No.:   



--------------------------------------------------------------------------------

SCHEDULE 6.8

The Escrow and Security Agreement by and among Atlas Resource Escrow
Corporation, Wells Fargo Bank, National Association, solely as trustee, and
Wells Fargo Bank, National Association. (the “Escrow Agent”) dated July 30, 2013
(the “Agreement”)

I hereby certify that I am authorized to deliver this Schedule 6.8 on behalf of
Atlas Resource Escrow Corporation (the “Organization”), and hereby further
certify that the names, titles, telephone numbers, email addresses and specimen
signatures set forth below identify the persons authorized to provide direction
and initiate or confirm transactions, including funds transfer instructions, on
behalf of the Organization, and that the option checked in Part C of this
Schedule 6.8 is the security procedure selected by the Organization for use in
verifying that a funds transfer instruction received by the Escrow Agent is that
of the Organization.

The Organization has reviewed each of these security procedures and has
determined that the option checked in Part C of this Schedule 6.8 best meets its
requirements; given the size, type and frequency of the instructions it will
issue to the Escrow Agent. By selecting the security procedure specified in Part
C of this Schedule 6.8, the Organization acknowledges that it has elected to not
use the other security procedures described below and agrees to be bound by any
funds transfer instruction, whether or not authorized, issued in its name and
accepted by the Escrow Agent in compliance with the particular security
procedure chosen by the Organization.

NOTICE: The security procedure selected by the Organization will not be used to
detect errors in the funds transfer instructions given by the Organization. If a
funds transfer instruction describes the beneficiary of the payment
inconsistently by name and account number, payment may be made on the basis of
the account number even if it identifies a person different from the named
beneficiary. If a funds transfer instruction describes a participating financial
institution inconsistently by name and identification number, the identification
number may be relied upon as the proper identification of the financial
institution. Therefore, it is important that the Organization take such steps as
it deems prudent to ensure that there are no such inconsistencies in the funds
transfer instructions it sends to the Escrow Agent.



--------------------------------------------------------------------------------

Part A

 

  •  

Name, Title, Telephone Number, Email Address and Specimen Signature

 

  •  

for person(s) designated to provide direction, including but not limited to
funds transfer instructions, and to otherwise act on behalf of the Organization

 

Name

  

Title

  

Telephone Number

  

Email Address

  

Specimen Signature

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

[list more if desired]

Part B

 

  •  

Name, Title, Telephone Number and Email Address for person(s) designated to
confirm funds transfer instructions

 

Name

  

Title

  

Telephone Number

  

Email Address

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

[list more if desired]



--------------------------------------------------------------------------------

Part C

Means for delivery of instructions and/or confirmations

The security procedure to be used with respect to funds transfer instructions is
checked below:

 

¨ Option 1. Confirmation by telephone call-back. The Escrow Agent shall confirm
funds transfer instructions by telephone call-back to a person at the telephone
number designated on Part B above. The person confirming the funds transfer
instruction shall be a person other than the person from whom the funds transfer
instruction was received, unless only one person is designated in both Parts A
and B of this Schedule 6.8.

 

  ¨ CHECK box, if applicable:

If the Escrow Agent is unable to obtain confirmation by telephone call-back, the
Escrow Agent may, at its discretion, confirm by email, as described in Option 2.

 

¨ Option 2. Confirmation by email. The Escrow Agent shall confirm funds transfer
instructions by email to a person at the email address specified for such person
in Part B of this Schedule. The person confirming the funds transfer instruction
shall be a person other than the person from whom the funds transfer instruction
was received, unless only one person is designated in both Parts A and B of this
Schedule 6.8. The Organization understands the risks associated with
communicating sensitive matters, including time sensitive matters, by email. The
Organization further acknowledges that instructions and data sent by email may
be less confidential or secure than instructions or data transmitted by other
methods. The Escrow Agent shall not be liable for any loss of the
confidentiality of instructions and data prior to receipt by the Escrow Agent.

 

  ¨ CHECK box, if applicable:

If the Escrow Agent is unable to obtain confirmation by email, the Escrow Agent
may, at its discretion, confirm by telephone call-back, as described in Option
1.

 

¨ Option 3. Delivery of funds transfer instructions by password protected file
transfer system only - no confirmation. The Escrow Agent offers the option to
deliver funds transfer instructions through a password protected file transfer
system. If the Organization wishes to use the password protected file transfer
system, further instructions will be provided by the Escrow Agent. If the
Organization chooses this Option 3, it agrees that no further confirmation of
funds transfer instructions will be performed by the Escrow Agent.

 

¨ Option 4. Delivery of funds transfer instructions by password protected file
transfer system with confirmation. Same as Option 3 above, but the Escrow Agent
shall confirm funds transfer instructions by ¨ telephone call-back or ¨ email
(must check at least one, may check both) to a person at the telephone number or
email address designated on Part B above. By checking a box in the prior
sentence, the party shall be deemed to have agreed to the terms of such
confirmation option as more fully described in Option 1 and Option 2 above.

 

Dated this      day of             , 20    . By  

 

Name:   Title:  